Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  155518                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155518
                                                                    COA: 336572
                                                                    Wayne CC: 12-007031-FC
  CHARLES ROBERT TAYLOR,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 7, 2017 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the Court of Appeals March 7, 2017 order of
  dismissal and we REMAND this case to that court for reconsideration of the defendant’s
  delayed application for leave to appeal. On remand, while retaining jurisdiction, the
  Court of Appeals shall REMAND this case to the Wayne Circuit Court for further
  proceedings. We note that the circuit court record is incomplete and in disarray. First,
  the file contains the defendant’s timely submitted motion for rehearing of the circuit
  court’s February 9, 2016 order denying the defendant’s first motion for judgment relief
  under MCR subchapter 6.500, but there is no order resolving the motion for rehearing.
  Second, the file contains the defendant’s timely submitted motion for reconsideration of
  the court’s April 26, 2016 order denying the defendant’s successive motion for relief
  from judgment, but there is no order resolving the motion for reconsideration. It appears
  that as a result of these errors by the circuit court, the Court of Appeals erred in
  dismissing as untimely filed the defendant’s delayed application for leave to appeal from
  the Wayne Circuit Court’s February 9 and April 26, 2016 orders. See MCR
  7.205(G)(3)(b). On remand, the Wayne Circuit Court shall resolve the defendant’s
  motions, and forward copies of those orders to the parties and the Court of Appeals,
  which shall then reconsider the defendant’s delayed application for leave to appeal.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2018
           s0321
                                                                               Clerk